Title: From Thomas Jefferson to André Limozin, 2 January 1788
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Jan. 2d. 1788.

You will receive herewith a letter from me [enclosing] a letter from the Comptroller general on the subject of our tobacco and an Arret on our other articles of commerce. I send a very large bundle of them by post, addressed to Mr. Jay, which I beg you to forward by the Juno, Capt. Jenkins, who is probably not yet sailed. They were not yet printed when my courier set off yesterday. I have the honor to be with much esteem Sir Your most obedt. humble servt.,

Th: Jefferson

